

116 HR 3454 IH: Help Empower Americans to Respond Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3454IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Mrs. Watson Coleman (for herself, Mr. Payne, Mr. Suozzi, Ms. Schakowsky, Ms. Houlahan, and Mr. Rush) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo regulate firearm silencers and firearm mufflers.
	
 1.Short titleThis Act may be cited as the Help Empower Americans to Respond Act or the HEAR Act. 2.DefinitionsSection 921(a) of title 18, United States Code, is amended—
 (1)in paragraph (3), by striking (C) any firearm muffler or firearm silencer; or (D) and inserting or (C); and (2)by inserting after paragraph (29) the following:
				
 (30)The term qualified law enforcement officer has the meaning given the term in section 926B.. 3.Restrictions on firearm silencers and firearm mufflers (a)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (u) the following:
				
					(v)
 (1)Except as provided in paragraph (2), it shall be unlawful for a person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a firearm silencer or firearm muffler.
 (2)Paragraph (1) shall not apply to— (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials; or
 (C)the importation for, manufacture for, sale to, transfer to, or possession by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General.
 (3)For purposes of paragraph (2)(A), the term campus law enforcement officer means an individual who is— (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer.. (b)Seizure and forfeiture of firearm silencers and firearm mufflersSection 924(d) of title 18, United States Code, is amended—
 (1)in paragraph (1), by striking or (k) and inserting (k), or (v); and (2)in paragraph (3)(E), by inserting 922(v), after 922(n),.
 4.PenaltiesSection 924(a)(1)(B) of title 18, United States Code, is amended by striking or (q) and inserting (q), or (v). 5.Use of Byrne grants for buy-back programs for firearm silencers and firearm mufflers (a)In generalSection 501(a)(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following:
				
 (I)Compensation for surrendered firearm silencers and firearm mufflers, as those terms are defined in section 921 of title 18, United States Code, under the buy-back program for firearm silencers and firearm mufflers required under section 5(b) of the ___ Act of 2019..
 (b)RequirementDuring the 90-day period described in section 6, the Attorney General shall establish and implement a buy-back program, to be carried out across the United States, to purchase firearm silencers and firearm mufflers (as defined in section 921(a) of title 18, United States Code) from individuals seeking to comply with the requirements of this Act and the amendments made by this Act.
 6.Effective dateThe amendments made by sections 2, 3, and 4 shall take effect on the date that is 90 days after the date of enactment of this Act.
 7.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby.
		